Citation Nr: 9906516	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-17 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to environmental hazards 
while in Southwest Asia.

2.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to exposure to 
environmental hazards while in Southwest Asia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1995 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Paul, Minnesota, which denied 
entitlement to service connection for a skin disorder and 
respiratory disorder as secondary to exposure to 
environmental hazards while in Southwest Asia.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War from March 
1991 to June 1991. 

2.  There is no competent medical evidence of a nexus or link 
between the veteran's skin disorder, diagnosed as pityriasis 
lichenoides chronica and keratosis pilaris of the dorsal 
upper arms, and his periods of active military service, and 
there is no post-service medical evidence of an undiagnosed 
skin condition.

3.  There is no competent medical evidence of a nexus or link 
between the veteran's respiratory disorders, diagnosed as 
recurrent sinusitis and chronic rhinitis, and his periods of 
active military service, and there is no post-service medical 
evidence of an undiagnosed respiratory condition.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a skin disorder, to include as secondary to exposure to 
environmental hazards while in Southwest Asia, is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1998).

2.  The veteran's claim of entitlement to service connection 
for a respiratory disorder, to include as secondary to 
exposure to environmental hazards while in Southwest Asia, is 
not well grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a skin disorder and 
respiratory disorder in service, specifically as a result of 
exposure to environmental hazards while serving in Southwest 
Asia during the Persian Gulf War. 

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  However, before 
considering the merits of the veteran's claim, the Board must 
first determine whether the veteran has submitted a well-
grounded claim as required by 38 U.S.C.A. § 5107(a).  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997). The Court held that 
the chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Savage, 10 Vet. App. at 
498.

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (1998).

The veteran's service medical records (SMRs) contain a 
December 1990 separation examination report, which shows no 
complaints concerning a skin disorder or respiratory 
disorder, and reveals that clinical evaluation of his nose, 
sinuses, throat, lungs, and skin was normal.  The SMRs also 
include an April 1991 treatment record for complaints of 
sinus congestion.  However, two separate clinical evaluations 
conducted shortly before separation from service in June 1991 
(dated May 6, 1991 and May 22, 1991, respectively) reported 
that the veteran denied any problems or history of illness, 
specifically denying any rash.  Moreover, the examiner found 
no abnormalities of the skin or of the respiratory system.   
Although the veteran contends in a March 1995 written 
statement that he brought up his skin and respiratory 
problems during his "out-processing physical from active 
duty AF in the fall of 1991," there is no record of this in 
the claims file.  The veteran has contended that his service 
medical records are incomplete.  Indeed, given the amount of 
years that he was on active duty, the records that are on 
file are rather sparse.  The RO, however, has made every 
effort by repeatedly attempting to obtain records pertinent 
to the veteran's service from all possible sources, pursuant 
to VA's duty to assist under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§ 3.159.  Unfortunately, despite such efforts, no additional 
service medical records were obtained, including records 
documenting medical evaluation of the veteran's skin disorder 
or respiratory disorder during service.  Moreover, as noted 
above, the separation examination and a subsequent clinical 
evaluation were negative for any pertinent abnormal findings. 

A March 1995 VA Persian Gulf examination report recorded that 
the veteran was seen for complaints of a skin rash and 
recurrent sinus infections.  Examination of the skin revealed 
diffuse erythematous dry, raised, and scaly patches measuring 
up to 2 cm in diameter that were present on the chest, 
abdomen, back, arms, and legs.  The examiner opined that 
these skin lesions "do suggest the possibility of psoriasis 
as an etiology for his skin problems."  The veteran was also 
assessed with recurrent sinusitis.  

A May 1995 VA dermatology treatment record diagnosed the 
veteran with pityriasis lichenoides chronica.  A May 1995 VA 
ear, nose, and throat (ENT) consultation report stated the 
veteran's complaints of recurrent sinus infections and 
persistent sinus blockage.  The veteran was positive for 
being allergic to pollen.  The assessment was acute 
sinusitis.  A June 1995 VA treatment record diagnosed the 
veteran with a sinus infection.  A November 1995 VA treatment 
record noted the veteran's complaints of chronic nasal 
congestion and assessed the veteran with chronic rhinitis.  A 
March 1997 treatment record noted an impression of recurring 
sinusitis.

An August 1997 VA general examination report recounted the 
veteran's complaints of recurrent nasal and sinus congestion, 
and persistent skin rash, since the time of his discharge 
from service in June 1991.  The assessment was chronic 
rhinitis with possible chronic sinusitis, mild pityriasis 
lichenoides chronica, and keratosis pilaris of the dorsal 
upper arms.

A separate August 1997 VA general examination report focused 
exclusively on the veteran's respiratory disorder.  The 
assessment was chronic rhinitis, possible chronic sinusitis.  
The examiner stated that considering the available evidence, 
an opinion could not be given concerning the causality of 
this assessment as related to service.  

An August 1997 VA dermatology examination report stated the 
veteran's complaint that the flare-ups of his skin rash 
continue to get worse over time.  The assessment was 
pityriasis lichenoides chronica, very mildly active over the 
back, and keratosis pilaris of the dorsal upper arms.

After careful review of the evidence of record, the Board is 
unable to find any medical evidence of a nexus or link 
between the veteran's current, variously diagnosed skin and 
respiratory disorders, and his period of active military 
service.  

With regard to the skin disorder claim, there is no record 
that the veteran suffered from the currently diagnosed 
pityriasis lichenoides chronica and keratosis pilaris of the 
dorsal upper arms, or any other skin disorder, during 
service.  Indeed, within one month of his discharge from 
service, in May 1991, the veteran was specifically noted to 
have denied any past or present problems with a skin rash.  
Furthermore, there is no medical evidence of the 
manifestation of a skin disorder until March 1995, 
approximately four years after separation from service.  
Without evidence of the incurrence of a skin disorder during 
service, the veteran's claim for service connection for a 
skin disorder cannot be considered well grounded.  

Regarding his respiratory disorder claim, the SMRs do contain 
a single April 1991 treatment record for complaints of sinus 
congestion.  However, as the veteran did not complain of any 
sinus or other respiratory disorder when he was clinically 
evaluated shortly before discharge from service in May 1991, 
it is apparent that the April 1991 episode of sinus 
congestion was acute and transitory in nature, and that it 
resolved prior to the veteran's separation from service.  
Indeed, the medical evidence shows that the veteran was not 
seen for any respiratory disorder until four years after 
separation from service, in March 1995.  In any event, none 
of the post-service medical records suggest that the 
veteran's current respiratory disorder, variously diagnosed 
as recurrent sinusitis or chronic rhinitis, originated in 
service.  Thus, there is no medical evidence showing a 
relationship between the one instance of sinus congestion in 
service and the current diagnoses of recurrent sinusitis or 
chronic rhinitis. 

As note earlier, the veteran contends that his skin disorder 
and respiratory disorder are undiagnosed illnesses that are 
attributable to environmental hazards he was exposed to while 
serving in Southwest Asia during the Persian Gulf War.  
Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service 
connection may be granted only for undiagnosed disabilities 
attributed to Southwest Asia service during the Persian Gulf 
War.  Since the veteran has been diagnosed with specific 
disabilities for his skin disorder and respiratory disorder - 
i.e., pityriasis lichenoides chronica, keratosis pilaris of 
the dorsal upper arms, recurrent sinusitis, and chronic 
rhinitis - the Board must conclude that the veteran's claim 
for service connection under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are inapplicable.  

The only evidence of record supporting the veteran's 
contentions is his own hearing testimony and written 
statements.  As a matter of law, the veteran (as a layperson) 
is not competent to offer opinions that his current skin 
disorder and respiratory disorder are related to service.  
Such statements do not satisfy the medical nexus requirement 
and cannot, therefore, render his claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
other words, the veteran needs to show medical evidence that 
his current skin disorder and respiratory disorder can be 
medically linked to service.  By this decision, the Board is 
informing the veteran that competent medical evidence of 
causation is required to render his claim well grounded.  See 
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).
The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a skin disorder and a 
respiratory disorder are denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

